Citation Nr: 1226519	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  No hearing was requested.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The paperless file includes VA treatment records dated through December 2011, which are not in the paper claims file.  In addition, the paper claims file includes a second opinion, received in August 2010, from Dr. Hacker concerning the etiology of his GERD.  

Such records were not considered by the agency of original jurisdiction (AOJ) in connection with the claim on appeal.  However, the Board's decision herein to grant service connection for GERD constitutes a full grant of the benefit sought on appeal.  As such, the Veteran is not prejudiced by the Board's consideration of such records in the first instance, and it is not necessary to forward the records to the AOJ for review.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011). 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran has GERD that had its onset during active service.


CONCLUSION OF LAW

GERD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for GERD constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran asserts that his GERD began in December 2005, when he was hospitalized for treatment of a severe pneumonia attack during service.  He states that he began having symptoms including heartburn, nausea, and vomiting at that time, which continued thereafter, and he was subsequently diagnosed with GERD.  The Veteran further asserts that his GERD is related to his now service-connected bronchial asthma.  He has submitted medical opinions in support of this assertion.

The Veteran denied any symptoms of frequent heartburn or indigestion during a July 2002 examination shortly before his entrance into active duty.  Private records from Carlisle Regional Hospital dated in December 2005, prior to the Veteran's discharge from service in February 2006, reflect complaints of nausea and vomiting for the past 24 hours.  There was no diagnosis of GERD at that time, and a separation examination report is not of record.  A private record dated in February 2006 notes persistent shortness of breath and GERD, and the Veteran reported indigestion and nausea at that time.  A March 2006 private barium swallow diagnostic study then showed GERD and hiatal hernia.  A September 2006 private record again notes a diagnosis of GERD, and medications included Prilosec in November 2006.  An October 2006 VA general medical examiner diagnosed GERD based on the Veteran's reported symptoms, but no etiological opinion was offered.  

The Veteran has consistently reported that his symptoms began during the December 2005 hospitalization, and that he was later diagnosed with GERD after seeing a gastrointestinal (GI) specialist.  These statements were made in support of this appeal and also for treatment purposes.  See, e.g., statements in support of appeal dated in March 2008 and December 2009; VA treatment records dated in March 2007, September 2007, January 2008, July 2008.  Statements made for the purposes of medical treatment may be afforded high probative value because there is a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  These statements are also consistent with the medical evidence during service and within the first year after discharge, as summarized above.  VA and private records reflect continued treatment for GERD from early 2006 forward.  As such, there is competent and credible evidence of continuity of symptomatology beginning prior to the Veteran's discharge from service.

The Veteran was again found to have GERD in a July 2009 VA treatment record.  The Board notes that he underwent surgery in November 2009, and subsequent VA treatment records indicate that his GERD was no longer symptomatic after that time.  See, e.g., January 2011 VA treatment record.  However, service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran has submitted two letters from a private provider, Dr. H, dated in December 2009 and July 2010.  Both letters indicate that Dr. H had treated the Veteran since 2006, and he had reviewed the medical history including the VA medical file.  Dr. H opined that the Veteran's chronic bronchitis and bouts of pneumonia contributed to his asthma and GERD, and that the Veteran continued to have symptoms of GERD despite medication.  

There is positive and negative evidence regarding whether GERD is associated with the service-connected asthma.  Regardless, the evidence of record is at least in equipoise regarding whether GERD is present and had its onset in service.  As such, service connection is warranted for such disability on a direct basis.  


ORDER

Service connection for GERD is allowed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


